Citation Nr: 0918990	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  07-15 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for service connected benign prostatic hypertrophy 
(BPH).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines. 

In December 2008, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington, D.C. 
to obtain vocational rehabilitation records.  The action 
specified in the December 2008 Remand completed, the matter 
has been properly returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is currently service connected for BPH, bilateral 
hearing loss, tinnitus, and seborrheic dermatitis.  The 
Veteran's BPH is currently assigned a disability rating of 40 
percent, his bilateral hearing loss is currently assigned a 
disability rating of 30 percent, his tinnitus is currently 
assigned a disability rating of 10 percent, and his 
seborrheic dermatitis is currently assigned a disability 
rating of 10 percent.  His total combined disability rating 
(based on a rating table) is 70 percent.  

The Veteran has indicated in a recent February 2009 statement 
that there are additional VA treatment records from June 2006 
to the present that are relevant to his claim.  

Additionally, in an April 2009 letter, the Veteran appears to 
indicate that he has obtained a private evaluation of his 
"functional capacity to perform any gainful employment" 
that "will be sent."

In this regard, the Veteran should send such evidence as soon 
as possible.  A delay will only cause an additional delay in 
the full adjudication of this case. 

It also appears that the Veteran's service connection 
disabilities have not been evaluated for approximately three 
years.  VA's statutory duty to assist the Veteran includes 
the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Accordingly, on remand, the Veteran 
should be afforded a VA examination of his service connected 
disabilities.  The examiner is asked to render an opinion as 
to whether it is at least as likely as not (fifty percent or 
greater) that the Veteran's service connected disabilities 
alone, without considering other factors such as non-service 
connected disabilities, render him unable to secure 
substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all reasonable 
efforts to obtain treatment records from 
the VA Outpatient Clinic in Manila, 
Philippines from June 2006 to the present, 
as well as any relevant private medical 
records or evaluations relating to the 
Veteran's employment capability or service 
connected disabilities.  

2.  The RO should schedule the Veteran for 
a VA examination of his service connected 
disabilities.  The examiner should note 
any functional impairment caused by the 
Veteran's disability, including a full 
description of the effects of his 
disability upon his ordinary activities, 
if any.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

The examiner should render an opinion as 
to whether it is at least as likely as not 
(fifty percent or greater) that the 
Veteran's service connected disabilities 
alone, without regard to other non-service 
connected disabilities, render him unable 
to obtain substantially gainful 
employment.  

3.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

